DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 2/2/2022. Claims 1 – 49 are pending in the application. Claims 37-49 are withdrawn due to a previous restriction requirement. 
2.	The previous objection of claim 19 is withdrawn in light of Applicant’s amendment and remarks.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/851,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the population of capsules comprising a condensed layer comprising a condensation product of a precursor of formula I overlaps in scope with the population of capsules of the copending application.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/501,202 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the population of capsules comprising a condensed layer comprising a condensation product of a precursor of formula I overlaps in scope with the population of capsules of the copending application.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/498,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the population of capsules comprising a condensed layer comprising a condensation product of a precursor of formula I overlaps in scope with the population of capsules of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
4. 	Claims 1-36 are allowable upon overcoming the double patenting rejections as set forth above. 
	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Veronique et al. (US PG Pub 2012/0128747 A1) as listed on the IDS dated 4/9/2021.


Claim Analysis
5.	Summary of Claim 1:
A population of capsules, the capsules comprising: 

an oil-based core comprising a benefit agent, and a shell surrounding the core, the shell comprising:

a substantially inorganic first shell component comprising: a condensed layer comprising a condensation product of a precursor, and

a nanoparticle layer comprising inorganic nanoparticles, wherein the condensed layer is disposed between the core and the nanoparticle layer, and an inorganic second shell component surrounding the first shell component, 

wherein the second shell component surrounds the nanoparticle layer, and wherein the precursor comprises at least one compound of Formula (I) (MvOZYn)W (Formula I) 
where M is one or more of silicon, titanium and aluminum, v is the valence number of M and is 3 or 4, z is from 0.5 to 1.6   


    PNG
    media_image1.png
    154
    719
    media_image1.png
    Greyscale


or a 5-12 membered heteroaryl comprising from 1 to 3 ring heteroatoms selected from O, N, and S, R3 is a H, C1 to C20 alkyl, C1 to C20 alkylene, C6 to C22 aryl, or a 5-12 membered heteroaryl comprising from 1 to 3 ring heteroatoms selected from O, N, and S, n is from 0.7 to (v-1), and w is from 2 to 2000.

 
Veronique et al. teach particles consisting of a continuous shell confining at least one oil phase, wherein the shell comprises at least one silicon oxide nanoparticles (Abstract, [0034]), wherein the condensation of a precursor at the interface of the globules of the fatty phase in the solid state during the formation of the shell [0047], wherein the precursors are chosen from silica alkoxides such as dimethyldiethoxysilane, among others [0048]. Dimethyldiethoxysilane has the following structure:

    PNG
    media_image2.png
    146
    277
    media_image2.png
    Greyscale

Veronique et al. do not teach or fairly suggest the claimed population of capsules, wherein the capsules comprise, in particular the claimed formula I. Applicant demonstrated that capsules formed from the claimed formula I results in improved shell permeability without collapsing (Figure 17). 


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.